Citation Nr: 1703458	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO. 12-33 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to February 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Seattle, Washington Regional Office (RO) of the Department of Veterans Affairs (VA). 

A hearing was held in April 2014 by means of video conferencing equipment with the Veteran in Seattle, Washington before Kathleen K. Gallagher, a Veteran's Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case. A transcript of the hearing testimony is in the claims file. 
 
This claim was previously before the Board in February 2015, at which time the Board remanded it for additional development. 

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To obtain the Veteran's complete VA treatment records, and to procure a new VA exam. 

In June 2015, a VA audiologist reviewed the record and noted April 2014 Maryland CNC speech recognition ability test results that appear to be from VA treatment. Speech audiometry (Maryland CNC) revealed speech recognition ability of 80 percent in the right ear and 68 percent in the left ear. While the audiogram results of the test are of record, the results of the speech recognition test have not been associated with the record. The duty to assist requires that these records be obtained before the claim can be decided on the merits. See 38 C.F.R. § 3.159(c) (2016). The Board has complete VA treatment records up to December 2013.
Remand is also required to schedule a new VA examination to adequately evaluate the disability. The most recent VA examination or examination arranged through VA QTC Services was in December 2013. The audiological testing from April 2014 VA treatment shows that the Veteran's hearing may have worsened. Therefore, VA will afford him a contemporaneous examination to assess the current nature, extent, and severity of his bilateral hearing loss. See Palczewksi v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). In the examination report, the examiner must address the impact of the Veteran's hearing loss on his daily functioning. Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical records - including audiogram reports -related to his biliateral hearing loss, and take appropriate measures to obtain those records. Any additional VA treatment records from December 2013 to present should be associated with the claims file. See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from December 2013 to the present. 

2. Contact the Veteran and ask that he identify any outstanding private treatment records-including audiogram reports-pertaining to his bilateral hearing loss that are not already of record. The RO should take appropriate measures to request copies of any outstanding records and associate them with the claims file. Any negative response should be in writing and associated with the claims file. There must be at least two attempts made to request private treatment records, and all attempts must be documented in the claims file. 

3. Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his bilateral hearing loss and its impact on his ability to work. He should be provided an appropriate amount of time to submit this lay evidence

4. After obtaining any outstanding treatment records regarding the Veteran's bilateral hearing loss, provide him with an appropriate VA examination to determine the severity of that disability. The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should report all pertinent findings. In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability. The examiner must also discuss the impact that the Veteran's hearing loss has on his ability to secure and maintain substantially gainful employment.

5. Then readjudicate the appeal. If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).






